— Appeal by defendant from three judgments of the Supreme Court, Kings County (Egitto, J.), all rendered April 19, 1983, convicting him of three counts of burglary in the second degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Titone, J. P., Mangano, Gibbons and O’Connor, JJ., concur.